Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural History
This Office action (under Reissue Control No. 16/390,128) addresses original U.S. Application No. 15/693,011 (hereinafter the "'011 Application) issuing as U.S. Patent No. 9,979,578 B2 to Suh et al. on May 22, 2018.  Based upon review of the '011 Application, the application was filed on August 31, 2017.  The '011 Application also claims domestic priority via a series of continuation applications to U.S. Application No. 14/627,377, filed February 20, 2015 and to U.S. Provisional Application No. 61/942,581, filed on February 20, 2014.  
The Suh patent issued with original claims 1-12.  
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Bae patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.
The present reissue application was filed April 22, 2019 as a reissue application of the Suh patent.
A Preliminary Amendment, filed concurrently with the reissue application, amends independent claims 1, 2, 5, 6, 9-12 and cancels claims 3, 4, 7 and 8.  Thus, claims 1, 2, 5, 6 and 9-12 are currently pending.

	However, the Amendment contains informalities as identified below.  Thus, this Office action is made a Quayle Action.

No Recapture
In order to promote a clear written record, the Examiner notes that a recapture analysis was performed in response to the Preliminary Amendment.  However, the Examiner concludes that no recapture occurred.  Specifically, the claims as amended maintain the most significant, surrender generating limitation arising from the original prosecution of the Suh patent.  See, for example, the Examiner’s reasons for allowance in the Notice of Allowance, said ‘011 Application, mailed January 24, 2018, pp. 3-5, which is still largely applicable to the presently amended claims.  
Although some surrender generating limitations were removed, the claim was materially narrowed in other respects related to the surrendered subject matter, such that that the surrendered subject matter is not substantially recaptured.  MPEP 1412.02.II.C.  
Regarding whether the limitations removed were substantial limitations, the claims as presently amended no longer recite a “j-th block of the number of blocks is interleaved by a block unit according to the interleaving pattern” as originally recited, however this is understood as recited in (i.e., duplicative to) the originally recited, detailed interleaver table, which remains in said Preliminary Amendment.  Moreover, even though the claims as presently amended no longer recite “row-wise writing bits of each block in the second interleaved service data,” the claims now recite “row-writing bits of the first bit interleaved service data.”  Although the claims no longer recite the “number of columns 
Moreover, the Preliminary Amendment materially narrowed the claims in other respects related to the surrendered subject matter, such as by adding the following new limitation in claim 1, which is representative:

	first bit interleaving each bit group of the service data based on an interleaving pattern f			or a 16 Quadrature Amplitude Modulation (QAM) modulation, a 6/15 code rate and a 			16200 code length of the service data, each bit group corresponding to 360 bits

	. . . .

second bit interleaving the first bit interleaved service data by row-writing bits of the first bit interleaved service data and column-reading bits of the first bit interleaved service data

The steps of “first bit interleaving each big group of the service data” using the recited interleaving table and “second bit interleaving the first bit interleaved service data” relate to the surrendered subject matter and materially narrow the claims in other respects, such as limiting the specifics of the second bit interleaving step to the first bit interleaving (the specifically recited interleaving table).








Quayle Action
This application is in condition for allowance except for the following formal matters.
Said Preliminary Amendment, provides no specific explanation of support in the disclosure and thus does not comply with 37 CFR 1.173(c):
“(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.”

The Remarks do not show the specific teachings to the specific amended limitations of the claims. Applicant merely states what claims were amended and the teachings are somewhere in the argument section of the Preliminary Amendment without any mapping to specific sections of the specification to show support for the specific amendments. See, e.g., the Preliminary Amendment, p. 15.  As seen in MPEP 1453.V.D., the status of a claim shows specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification that teach the amended claim limitation, 
Consider the example from MPEP 1453 V.D.:
Second Amendment (wherein claim 11 is amended): 

Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  
The Examiner has inspected the specification of the Suh patent, which generally appears to provide support for the Preliminary Amendment, however the Examiner cannot conclusively determined that the specification provides support and the Examiner cannot waive Rule 1.173(c).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1, 2, 5, 6 and 9-12 (all pending claims) are allowed subject to the Quayle action discussed above.

Reasons for Indicating Patentable Subject Matter
	Independent claim 1, as presently amended, is illustrative:

1. A method for transmitting broadcast signals by an apparatus for transmitting broadcast signals, the method comprising: 

encoding service data; 

first bit interleaving each bit group of the service data based on an interleaving pattern for a 16 Quadrature Amplitude Modulation (QAM) modulation, a 6/15 code rate and a 16200 code length of the service data, each bit group corresponding to 360 bits,




    PNG
    media_image1.png
    969
    204
    media_image1.png
    Greyscale





second bit interleaving the first bit interleaved service data by row-writing bits of the first bit interleaved service data and column-reading bits of the first bit interleaved service data

building at least one signal frame including the second bit interleaved service data; 

modulating data in the built at least one signal frame by an Orthogonal Frequency Division Multiplex (OFDM) scheme; and 

transmitting the broadcast signals having the modulated data.

The closest prior art of record is US Printed Publication Application No. 2011/0274204 to Ko et al. (hereinafter “Ko”), US Printed Publication Application No. 2013/0216001 to Petrov et al. (hereinafter “Petrov”) and US Printed Publication Application No. 2013/0311850 to Shinohara et al. (hereinafter “Shinohara”), all as cited and applied in the original ‘011 application proceeding.  See, e.g., the Notice of Allowance, mailed January 24, 2018.  This art, alone or in combination, fails to explicitly disclose first bit interleaving each bit group of the service data based on an interleaving pattern for a 16 Quadrature Amplitude Modulation (QAM) modulation, a 6/15 code rate and a 16200 code length of the service data, each bit group corresponding to 360 bits, the deinterleaving order is determined based on the recited table.
The remaining prior art of record in this or the original proceeding fails to teach or fairly suggesting modifying the prior art discussed above in a substantial manner in order to meet the claim language recited in detail above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance."



Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Suh patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/ Primary Examiner, Art Unit 3992                                                                                                                                                                                                       
Conferee(s):
/DAVID E ENGLAND/ Primary Examiner, Art Unit 3992                                                                                                                                                                                  
/M.F/Supervisory Patent Examiner, Art Unit 3992